Citation Nr: 1117009	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for onychomycosis/dermatophytosis, bilateral lower extremities/feet and back, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for onychomycosis/dermatophytosis of the face and neck, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1977 to June 1979.

The issues come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2007, a statement of the case was issued in October 2007, and a substantive appeal was received in October 2007.

The Board notes that a written communication from the Veteran received in October 2005 requested an increased rating for the skin disability of both feet and also requested an effective date in 1979 on the issue in general for the date of service connection.  The March 2006 rating decision increased the rating for the skin disability of the feet and modified the description of the disability as involving the bilateral lower extremities/feet and the back.  The March 2006 rating decision also granted service connection for and assigned a separate 10 percent rating for skin disability of the face and neck.  However, the March 2006 rating decision also appears to have denied a claim of an earlier effective date for service connection of the bilateral lower extremities/feet and back.  The January 2007 notice of disagreement did not reference any specific issues, but merely asked for reconsideration of the rating decision.  The October 2007 statement of the case listed the two rating issues as set forth on the first page of this decision.  None of the subsequent communications from the Veteran or his representative have referred to any effective date issue and the Board finds that there is no effective date issue currently in appellate status.  As hereinafter explained, the Board's consideration of the proper ratings to be assigned for the Veteran's skin disabilities includes consideration of the possibility that different ratings may be warranted for different time periods.



FINDINGS OF FACT

1.  The Veteran's onychomycosis/dermatophytosis, bilateral lower extremities/feet and back, is not manifested by more than 40 percent of the entire body or of exposed areas affected, nor is it manifested by a constant or near-constant medical need for systemic therapy during the past year.

2.  The Veteran's onychomycosis/dermatophytosis of the face and neck is not manifested by 20 percent or more of the entire body or of exposed areas affected, nor is it manifested by a medical need for systemic therapy for a total duration of six weeks or more in a year, nor is it manifested by limitation of function or visible or palpable tissue loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 30 percent for onychomycosis/dermatophytosis, bilateral lower extremities/feet and back, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, and Diagnostic Codes 7806, 7813 (in effect prior to October 23, 2008).

2.  The criteria for entitlement to a disability rating in excess of 10 percent for onychomycosis/dermatophytosis of the face and neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.118, and Diagnostic Codes 7800, 7806 (in effect prior to October 23, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice by letter dated in September 2005 and December 2005.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The Veteran was provided additional notice regarding disability ratings and effective dates in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that any defects with respect to the timing of the VCAA notice was not prejudicial, since the case was readjudicated in October 2007 via a supplemental statement of the case, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the December 2005 letter as well as the information provided within the March 2006 rating decision in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.  The Board finds that any defects with respect to the timing of the VCAA notice was not prejudicial, since the case was readjudicated in October 2007 via a statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In addition, the Board notes that the Veteran has been represented by a Veterans Service Organization (VSO).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Veteran's service treatment records and VA treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in October 2005 and August 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient detail so that the Board's evaluation is a fully informed one.  Thus, the Board finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues on appeal and the appellant is not prejudiced by a decision on the claim at this time.


Increased Rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Briefly, the Veteran contends that the severity of his service-connected skin disabilities warrant higher disability ratings.

The applicable rating criteria for skin disorders are found at 38 C.F.R. § 4.118.  During the pendency of this appeal for an increased rating, the criteria for evaluation of scars were amended as of October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the Veteran's claim in January 2008.  Nevertheless, the Board's determination as follows would be the same under either version of the rating criteria. 

The Veteran's onychomycosis/dermatophytosis of the bilateral lower extremities/feet and back is currently rated as 30 percent disabling under Diagnostic Code 7813-7806 and onychomycosis/dermatophytosis of the face and neck is currently rated as 10 percent disabling under Diagnostic Code 7800-7806.  38 C.F.R. § 4.118.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7806, for dermatitis or eczema, a 10 percent rating is warranted where there is at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is for application for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

Under Diagnostic Code 7800, for disfigurement of the head, face, or neck, a 10 percent rating is warranted when the veteran experiences one of the following characteristics of disfigurement: scar of 5 inches or more (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118.

The next highest rating of 30 percent is warranted if the veteran has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or the veteran exhibits two or three of the aforementioned characteristics of disfigurement.  Id.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion; therefore, this diagnostic code does not apply in this case, as the service-connected skin disability is not deep and it does not cause limited motion.

In addition, Diagnostic Codes 7802, 7803, and 7804 are not applicable, since the highest rating they afford is 10 percent.  Also, rating the Veteran under Diagnostic Code 7805 is not appropriate, which provides that other scars are to be rated on limitation of function of affected part, since there is no evidence of limitation of motion or function caused by the Veteran's skin disability.

Historically, an October 1979 rating decision granted service connection for onychosis, toenails, both feet with history of chronic dermatitis, both feet.  The Veteran was assigned a noncompensable disability rating, effective June 5, 1979.  A May 2003 rating decision increased the disability rating to 10 percent, effective January 31, 2003.  Subsequently, a March 2006 rating decision increased the disability rating from 10 percent to 30 percent for the Veteran's onychomycosis/dermatophytosis of the bilateral lower extremities/feet and back, effective September 14, 2005.  Also, the rating decision granted a separate 10 percent disability rating for onychomycosis/dermatophytosis of the face and neck, effective September 14, 2005.

The Veteran was afforded a VA examination in October 2005.  The examiner noted that the medical records were reviewed, but that the Veteran's claims file was not available.  During the examination, the Veteran reported that he had a longstanding skin condition.  The Veteran reported that he used various topical creams.  The Veteran complained of daily puritus, which was worse at night.  The Veteran's symptoms included constant itching and an intermittent rash.  The examiner noted that there was no presence of urticaria, primary cutaneous vasculitis, or erythema multiforme.  There were no systemic symptoms associated with the skin disease.  The examiner found that the percent of the Veteran's exposed areas affected were greater than 5 percent, but less than 20 percent, and that the percent of total body area affected was less than 5 percent.  The examiner noted that the Veteran was not employed.  The examiner found that there were effects with regard to the Veteran's daily activities.  The examiner found that there were mild effects with regard to chores, shopping, exercise, sports, and traveling.  There were no effects with regard to recreation, feeding, bathing, dressing, toileting, and grooming.  The examiner did find that the Veteran's generalized pruitus caused scratching on a daily basis.

The Veteran was afforded another VA examination in August 2007.  The examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that his treatment included using Ketoconazole cream every other day.  The examiner noted that this cream is a topical treatment and is neither a corticosteroid nor an immunosuppressive.  The Veteran did not experience any side effects of the treatment.  After physical examination of the Veteran, the examiner found that the percent of exposed areas (head, face, neck, hands) affected was greater than 5 percent, but less than 20 percent, and the percent of total body areas affected was greater than 5 percent, but less than 20 percent.  The examiner noted that the Veteran's right great toe had a thick and yellow toenail.  The Veteran's feet and toes were pink with very mild scaling on plantar aspect.  There was no rash.  The Veteran had two erythmatous macules with small scabs, one on the right check (3.0 x 4.5 cm.) and the other superior to eyebrow (0.5 x 1.0 cm.).  The Veteran had bilateral leg creases (groin area) - pink macules.  There was no rash or scale.  The Veteran's upper back had generalized erythema (from sunburn per Veteran), scant macular areas approximately 2 cm. in size of scaling and dry skin.  The Veteran's chest had erythema in a v pattern characterized by sun exposure.  The Veteran's scalp had scant white flakes.  The examiner diagnosed the Veteran with onychomycosis/dermatophytosis, and a history of seborrheic dermatitis.

The examiner concluded that, even with photo consideration, the area of body affected does not exceed 20 percent.  The examiner noted that the affected facial areas, though not traditionally considered disfiguring, were embarrassing for the Veteran and noticeably red.  The examiner found that the onychomycosis/dermatophytosis did not hinder the Veteran's ability to walk to the examination room, nor did the Veteran state that it prevented him from functioning.  The Veteran did stated that he knew that he needed to stop scratching to help resolve the problem, but that he was not able to stop scratching and scratches without thinking.  The examiner took and submitted photographs.

VA medical records document the Veteran's ongoing complaints of and treatment for his service-connected skin disability.

The Veteran and his fiancé have submitted lay statements and photographs in support of his claim.  The Veteran stated that his skin disability has spread over his body, including his buttocks, crotch, back, chest, arms, hands, neck, scalp, and face.  The Veteran stated that his disability causes him unbearable itching.  The Veteran stated that he has tried many different creams and ointments.  The Veteran stated that he also tries to stay clean by showering 1 or 2 times per day, using different towels every time he showers, and changing his bedding 2 to 3 times per week.  The Veteran's fiancé also described the Veteran's symptoms, including that the Veteran's disability causes him to itch and it bothers him constantly.

The Board acknowledges that the Veteran, in advancing this appeal, suggests that his service-connected skin disability is more severe than the assigned disability ratings reflect.  The Board has considered the Veteran's contentions carefully.  However, the Board is bound by the regulatory rating criteria and may not assign a rating solely on a claimant's belief that the current rating does not adequately compensation for the disability.  The Veteran's complaints are credible and fully supported by the medical evidence.  Nevertheless, the Board must apply the regulatory criteria for assigning ratings for the skin.

Based on the overall evidence of record, higher ratings are not warranted for the Veteran's onychomycosis/dermatophytosis under the relevant diagnostic codes.

With regard to the Veteran's onychomycosis/dermatophytosis, bilateral lower extremities/feet and back, the Board finds that no disability rating in excess of 30 percent is shown to be warranted in this case.  The Board has reviewed the entirety of the pertinent evidence of record, including the Veteran's contentions and his medical records.  The Board finds that the rating criteria for the next higher disability rating of 60 percent are not met, as there is no probative evidence showing that more than 40 percent of the entire body is affected, or that more than 40 percent of the exposed area is affected.  Significantly, the October 2005 VA examination report stated that the percent of the Veteran's exposed areas affected were greater than 5 percent, but less than 20 percent, and that the percent of total body area affected was less than 5 percent.  Also, the August 2007 VA examination report stated that the area of body affected did not exceed 20 percent.

Additionally, the Veteran does not require systemic therapy such as corticosteroids or other immunosuppressive drugs.  No medical evidence suggests systemic therapy, the evidence of record exclusively and consistently describes only topical treatment involving creams and ointments.  The August 2007 VA examination report expressly shows that the Veteran describes treating his skin disability with creams.

Rating this disability under an alternative diagnostic code would also not warrant a higher disability rating.  There is no evidence of disfigurement of the head, face, or neck, nor other pertinent scars that meet the criteria for a disability rating higher than 30 percent under Code 7800 or 7801.  There is no other relevant diagnostic code which could provide a disability rating in excess of 30 percent.

In sum, the Board finds that the preponderance of the evidence is against finding that the Veteran is entitled to a disability rating greater than 30 percent for onychomycosis/dermatophytosis, bilateral lower extremities/feet and back.

In addition, staged ratings are not applicable since at no point did the Veteran's onychomycosis/dermatophytosis, bilateral lower extremities/feet and back, even remotely approximate the criteria for a rating greater than 30 percent.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's onychomycosis/dermatophytosis of the face and neck, the Board finds that no disability rating in excess of 10 percent is shown to be warranted in this case.  The record does not show that the Veteran's onychomycosis/dermatophytosis of the face and neck involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  As noted above, neither the October 2005 nor the August 2007 VA examination reports support a disability rating greater than 10 percent for the Veteran's onychomycosis/dermatophytosis of the face and neck.  Significantly, the August 2007 examiner found that the percent of exposed areas (head, face, neck, hands) affected was greater than 5 percent, but less than 20 percent, and the percent of total body areas affected was greater than 5 percent, but less than 20 percent.  Also, the Veteran does not require systemic therapy such as corticosteroids or other immunosuppressive drugs.

Also, rating this disability under Diagnostic Code 7800 would also not warrant a higher disability rating.  The essential element of the criteria for 30, 50, and 80 percent ratings, which distinguishes it from the criteria of a 10 percent rating, is that there is visible or palpable tissue loss.  38 C.F.R. § 4.118.  In the present case, there is no competent medical evidence of visible or palpable tissue loss.  Therefore, the Board finds the evidence does not support visible or palpable tissue loss.  Also, the Veteran does not have either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); and the veteran does not exhibits two or three of the characteristics of disfigurement.  There is no other relevant diagnostic code which could provide a disability rating in excess of 10 percent, including Diagnostic Codes 7801, 7802, 7803, 7804, and 7805.

In sum, the Board finds that the preponderance of the evidence is against finding that the Veteran is entitled to a disability rating greater than 10 percent for onychomycosis/dermatophytosis of the face and neck.

In addition, staged ratings are not applicable since at no point did the Veteran's onychomycosis/dermatophytosis of the face and neck even remotely approximate the criteria for a rating greater than 10 percent.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected skin disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in the applicable diagnostic codes.  In short, the rating criteria contemplate not only his symptoms but the severity of his skin disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Board acknowledges the serious nature of the Veteran's skin disability and his honest belief that higher ratings should be assigned.  However, to the extent that the Veteran may be arguing that the regulatory rating criteria may not be realistic, the Board stresses that it must apply VA laws and regulations to the appeal.  For reasons set forth above, the Board finds that the preponderance of the evidence is against a finding that higher ratings are warranted for the disabilities at issue under applicable rating criteria.  As such, there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant favorable action as to the issues on appeal.


ORDER

Entitlement to a disability rating in excess of 30 percent for onychomycosis/dermatophytosis, bilateral lower extremities/feet and back, is not warranted.  Entitlement to a disability rating in excess of 10 percent for onychomycosis/dermatophytosis of the face and neck, is not warranted.  The appeal is denied as to both issues. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


